Supplemental DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive.
First, applicant argues Park fails to disclose the newly amended feature of “outputting in response to an operation instruction of a streamer user for activating multi-source live streaming, pre-protocol information containing feature information of a live streaming room and streamer identity information.”
In response, in the outstanding rejection, Woschank is relied upon for teaching the claimed limitations of outputting said pre-protocol information (see Woschank columns 19-20).

Second, applicant argues Park fails to disclose uploading the third stream to a server, as claimed.
In response, as elaborated by the examiner previously, it is the combination of Woschank with Park which renders the claimed invention obvious in view of the prior art. Park explicitly states the purpose of combining streams is for enabling a video conferencing style environment where multiple sources are displayed concurrently to enhance the content (Park paragraph 0028, wherein the example provides for primary gameplay in addition to player views). Itis the primary reference, Woschank, who discloses generating a single video stream by a client system for uploading to a backend streaming system (Woschank col. 19 lines 45-49). Woschank is modified in view of Park to add value to said video stream with the addition of multiple sources combined within a single stream (e.g. displaying video gameplay and video of at least two other participants).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 24-28 claims a terminal apparatus capable of invoking a claimed method step from a respective parent claim (15-19) without further limiting said parent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Woschank et al. (10,271,079, of record) [Woschank] in view of Park et al. (2015/0181208, of record).
Regarding claims 15, 20, and 24-28, Woschank discloses a method for synthesizing a video stream of alive streaming room, comprising the steps of:
outputting, in response to an operation instruction of a streamer user for activating multi-source live streaming, pre-protocol information containing feature information of a live streaming room and streamer identity information (client system acting as a broadcaster and associating both a description of the content and available access tokens, col. 16 lines 30-50 and col. 19 lines 50-66);
configuring a terminal of the streamer user as a server terminal, and receiving a connection request initiated by a second terminal according to the pre-protocol information (col. 16 lines 51-67); and
uploading a locally generated video streamto a server so that the server pushes the video stream to each user in the live streaming room (col. 20 lines 5-7).
Woschank fails to disclose receiving, in response to the connection request, a second video stream captured by the second terminal after a connection of the streamer user to at least one second terminal being confirmed; and synthesizing a locally captured first video stream and the second video stream into a third video stream.
In an analogous art, Park teaches capturing a video stream captured by a second terminal after a connection of a streamer user to at least one second terminal synthesizing a locally captured first video stream and the second video stream into a third video stream, enhancing the display of said streamer’s content with the addition of supplementary content (paragraph 0028).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Woschank to include receiving, in response to the connection request, a second video stream captured by the second terminal after a connection of the streamer user to at least one second terminal being confirmed; and synthesizing a locally captured first video stream and the second video stream into a third video stream, as suggested by Park, for the benefit of enhancing the display of said streamer’s content with the addition of supplementary content.

Regarding claims 16 and 21, Woschank and Park disclose the method and device of claims 15 and 20, wherein the pre-protocol information is represented in form of a QR code, a feature password, or a URL (Woschank, col. 20 lines 45-53).

Regarding claims 17 and 22, Woschank and Park disclose the method and device of claims 15 and 20, wherein receiving the second video stream and locally capturing the first video stream are performed in parallel with synthesizing the third video stream and uploading the third video stream (live streaming, Woschank col. 20 lines 5-7).

Regarding claims 18 and 23, Woschank and Park disclose the method and device of claims 15 and 20, wherein the first video stream, the second video stream and the third video stream each comprises image stream and audio stream, the third video stream comprises the image stream of at least one of the first video stream and the second video stream, and the third video stream comprises the audio stream of at least one of the first video stream and the second video stream (Park, gameplay footage with additional views of the primary player and at least one opponent or companion which simulates a video conferencing type environment, paragraph 0028).

Regarding claim 19, Woschank and Park disclose the method of claim 15, wherein the second terminal initiates a connection request to the streamer user terminal according to the pre-protocol information, and keeps a persistent connection to the streamer user terminal (live streaming, Woschank col. 20 lines 5-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Shoroff et al. (2004/0267938) and Archambault et al. (2011/0300841) for additional examples in the prior art of establishing shared content lobbies similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421